       Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 1 of 15
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
                                                 DATE FILED: 11/16/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ALLSTAR MARKETING GROUP, LLC,

Plaintiff                                           20 Civ. 8405 (AT)

v.
                                                    PRELIMINARY
*WARM YOUR HOUSE* STORE, AA MARKET               INJUNCTION ORDER
STORE,    AB35    STORE,     AJ29   STORE,
ALHOME$GLODCISTERN STORE, ATTRACTION
FOR YOU STORE, BALMY WIND STORE,
BESTHOMEFURNITURE STORE, BETTERHOUSE
STORE, BTMETER OFFICIAL STORE, CCCMART
STORE,   CHARACTERISTIC LIFE STORE,
CHARLOTTET'S STORE, CITY OF DAILY
NECESSITIES STORE, CO TECH STORE,
COMPUTER      OFFICE    OVERSEA     STORE,
CONVENIENT 666 STORE, DAILY COMFORT
LIVING STORE, DONGGUAN BLUE SHARK
TECHNOLOGY CO., LIMITED, DROPSHIPPING
TO WHOLE WORLD STORE, DRY HOUSEWARE
STORE, E2SHOPPING STORE, EMBELLISH NEW
LIFE STORE, FANHHUI STORE, FOR GOOD
THINGS STORE, FOR YOUR B-ETTER LIFE
STORE, FOREWAN DIYCRAFT STORE, FUNNY
GIFTS STORE, GARDON STORE STORE,
GLOBAL     3C   TECH     STORE,    GLOBAL
PROFESSIONAL      TOOL     STORE,    GOOD
LIFESTYLE STORE, HANGZHOU JUKINGS TECH
CO., LTD., HIGH GRADE 3CMART STORE,
HOMESERVICE STORE, HOMO DROPSHIP
STORE,    HOUSE      GOODHAND       STORE,
HOUSEHOLDTOOLS        GROCERIES     STORE,
HUIYU FACTORY STORE, I FOUND YOU STORE,
INFINITE VOICE STORE, INSTRUMENT TECH
STORE, JA JLAKDFALIYUN STORE, JIANDE
HUNLEE ELECTRICAL APPLIANCE CO., LTD.,
KALAXHOME STORE, K-E-Y TO YOUR H-E-A-R-
TE STORE, LA FAVORITA FLAGSHIP STORE,
LBFAMILY STORE, LINHAI ZHONGQI OPTO-
ELECTRICAL TECHNOLOGY CO., LTD., LITTLE
EXPERT STORE, LOVELYPUPPY STORE,
LUCKLY     HOUSE     STORE,     LUMIPARTY
FACTORY STORE, LUMIPARTY OFFICIAL


                                    1
Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 2 of 15
  Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 3 of 15




                     Global 3C Tech Store, Global Professional Tool Store,
                     Good Lifestyle Store, Hangzhou Jukings Tech Co.,
                     LTD., High Grade 3CMart Store, HomeService Store,
                     HOMO dropship Store, House Goodhand Store,
                     HouseholdTools groceries Store, HUIYU Factory
                     Store, i found you Store, Infinite Voice Store,
                     Instrument Tech Store, JA jlakdfaliyun Store, Jiande
                     Hunlee Electrical Appliance Co., Ltd., kalaxhome
                     Store, K-e-y to your h-e-a-r-te Store, La Favorita
                     Flagship Store, LBFamily Store, Linhai Zhongqi Opto-
                     Electrical Technology Co., Ltd., Little expert Store,
                     Lovelypuppy Store, Luckly House Store, LumiParty
                     Factory Store, LumiParty Official Store, Magician 3c
                     Store, May Records Store, Moonlight Dropshipping
                     Store, MYRIANN Official Store, No. 19 Mask Store,
                     OneTree Store, Professional Tool Center Store,
                     Romantic All House Store, Romantic full in Home,
                     Safe Life Store, Security Protect Online Store,
                     Shanmammy dropship Store, Shenzhen Clicks
                     Technology Co., Ltd., Shop1266133 Store,
                     Shop4917095           Store,     Shop5250048       Store,
                     Shop5440035           Store,     Shop5522046       Store,
                     Shop5788919 Store, Shop910453068 Store, Six Stars
                     Products Store, Smartlives Store, SNEWVIE LED
                     Lighting Your Life Store, Surprise Life Store, Swovo
                     DIYCraft Store, Szwky Households Store, Tools Direct
                     Store, Top1 Phone Store, Topleo Store, trendy casual
                     clothings Store, TT Pink Life Store, TTMart Store,
                     Welcome Oversea Store, Worth Watching Store,
                     YIDIAN OF GRASS Store. YOCOMYLY 511511
                     Store, Your Daily 3CMart Store, Your Happiness
                     House Store and YOYOHOME Store
Alibaba              Alibaba.com, an online marketplace platform that
                     allows manufacturers, wholesalers and other third-
                     party merchants, like Defendants, to advertise, offer for
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York
AliExpress           Aliexpress.com, an online marketplace platform that
                     allows manufacturers, wholesalers and other third-
                     party merchants, like Defendants, to advertise, offer for
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York


                                  3
  Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 4 of 15




Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiff’s Complaint filed on October 8, 2020
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on October
                       8, 2020
De Marco Dec.          Declaration of Jennifer De Marco in Support of
                       Plaintiff’s Application
Yamali Dec.            Declaration of Danielle S. Yamali in Support of
                       Plaintiff’s Application
Socket Shelf Mark      U.S. Trademark Registration No. 6,153,908 for
                       “SOCKET SHELF” for electronic docking station and
                       charging station for electronic devices in Class 9
Socket Shelf Works     U.S. Copyright Reg. Nos.: PAu 4-030-375 covering the
                       Socket Shelf Commercial, VAu 1-365-330 covering the
                       Socket Shelf Deluxe Packaging, VAu 1-402-004
                       covering the Socket Shelf Instruction Manual, VAu 1-
                       347-375 covering the Socket Shelf Packaging, VA 2-
                       135-992 covering the Socket Shelf Website and VAu 1-
                       365-333 covering the Socket Shelf Packaging
Socket Shelf Product   A unique surge protector device that provides six (6)
                       power outlets and adds two (2) USB charging stations
                       and a shelf to most three-prong outlets
Counterfeit Products   Products bearing or used in connection with the Socket
                       Shelf Mark and/or Socket Shelf Works, and/or products
                       in packaging and/or containing labels and/or hang tags
                       bearing the Socket Shelf Mark and/or Socket Shelf
                       Works, and/or bearing or used in connection with
                       marks and/or artwork that are confusingly or
                       substantially similar to the Socket Shelf Mark and/or
                       Socket Shelf Works and/or products that are identical
                       or confusingly or substantially similar to the Socket
                       Shelf Product
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Alibaba,
                       AliExpress, as well as any and all as yet undiscovered
                       accounts with additional online marketplace platforms
                       held by or associated with Defendants, their respective

                                    4
         Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 5 of 15




                                  officers, employees, agents, servants and all persons in
                                  active concert or participation with any of them
       Merchant Storefronts       Any and all User Accounts through which Defendants,
                                  their respective officers, employees, agents, servants
                                  and all persons in active concert or participation with
                                  any of them operate storefronts to manufacture, import,
                                  export, advertise, market, promote, distribute, display,
                                  offer for sale, sell and/or otherwise deal in Counterfeit
                                  Products, which are held by or associated with
                                  Defendants, their respective officers, employees,
                                  agents, servants and all persons in active concert or
                                  participation with any of them
       Defendants’ Assets         Any and all money, securities or other property or
                                  assets of Defendants (whether said assets are located in
                                  the U.S. or abroad)
       Defendants’ Financial      Any and all financial accounts associated with or
       Accounts                   utilized by any Defendants or any Defendants’ User
                                  Accounts or Merchant Storefront(s) (whether said
                                  account is located in the U.S. or abroad)
       Financial Institutions     Any banks, financial institutions, credit card companies
                                  and payment processing agencies, such as PayPal Inc.
                                  (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                                  Group d/b/a Alibaba.com payment services (e.g.,
                                  Alipay.com Co., Ltd., Ant Financial Services Group),
                                  PingPong Global Solutions, Inc. (“PingPong”) and
                                  other companies or agencies that engage in the
                                  processing or transfer of money and/or real or personal
                                  property of Defendants
       Third Party Service        Online marketplace platforms, including, without
       Providers                  limitation, those owned and operated, directly or
                                  indirectly by Alibaba, AliExpress, as well as any and
                                  all as yet undiscovered online marketplace platforms
                                  and/or entities through which Defendants, their
                                  respective officers, employees, agents, servants and all
                                  persons in active concert or participation with any of
                                  them manufacture, import, export, advertise, market,
                                  promote, distribute, offer for sale, sell and/or otherwise
                                  deal in Counterfeit Products which are hereinafter
                                  identified as a result of any order entered in this action,
                                  or otherwise


       WHEREAS, Plaintiff having moved ex parte on October 8, 2020, against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and



                                                5
          Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 6 of 15




Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

        WHEREAS, the Court entered an Order granting Plaintiff’s Application on October 9,

2020;

        WHEREAS, the case was reassigned to Judge Torres and on October 21, 2020, a

Temporary Restraining Order was entered (“TRO”) and a preliminary injunction hearing was

scheduled for October 27, 2020, at 1:00 p.m. (“Show Cause Hearing”);

        WHEREAS, on October 23, 2020, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in support of the

Application on each and every Defendant, except Defendants LumiParty Factory Store and

MYRIANN Official Store, who were subsequently served on October 27, 2020;

        WHEREAS on October 27, 2020, the Court issued an order adjourning the Show Cause

Hearing to November 16, 2020, at 1:00 p.m. and extending the TRO until the date of the Show

Cause Hearing (“October 27, 2020 Order”);

        WHEREAS, on November 16, 2020, at 1:00 p.m., Plaintiff appeared at the Show Cause

Hearing, but no Defendants appeared.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

        pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

        Procedure 65 and Section 34 of the Lanham Act.

        a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this



                                                 6
Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 7 of 15




 action or until further order of the Court:

     i. manufacturing, importing, exporting, advertising, marketing, promoting,

        distributing, displaying, offering for sale, selling and/or otherwise dealing in

        Counterfeit Products or any other products bearing the Socket Shelf Mark

        and/or Socket Shelf Works and/or marks or artwork that are confusingly or

        substantially similar to, identical to and constitute a counterfeiting and/or

        infringement of the Socket Shelf Mark and/or Socket Shelf Works;

    ii. directly or indirectly infringing in any manner Plaintiff’s Socket Shelf Mark

        and/or Socket Shelf Works;

    iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

        Socket Shelf Mark and/or Socket Shelf Works, to identify any goods or services

        not authorized by Plaintiff;

    iv. using Plaintiff’s Socket Shelf Mark and/or Socket Shelf Works or any other

        marks and/or artwork that are confusingly or substantially similar to the Socket

        Shelf Mark and/or Socket Shelf Works on or in connection with Defendants’

        manufacturing, importing, exporting, advertising, marketing, promoting,

        distributing, displaying, offering for sale, selling and/or otherwise dealing in

        Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by



                                       7
  Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 8 of 15




          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

          any product manufactured, imported, exported, advertised, marketed,

          promoted, distributed, displayed, offered for sale or sold by Defendants and

          Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

          computer files, data, business records, documents or any other records or

          evidence relating to their User Accounts, Merchant Storefronts or Defendants’

          Assets and the manufacture, importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

          creating and/or utilizing any other platform, User Account, Merchant Storefront

          or any other means of importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products for the purposes of circumventing or otherwise avoiding the

          prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs 1(a)(i) through

          1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the



                                         8
  Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 9 of 15




   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

            Merchant Storefronts, including, without limitation, continued operation of

            Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,



                                             9
     Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 10 of 15




               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 2(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and



                                             10
  Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 11 of 15




        34 of the Federal Rules of Civil Procedure and Defendants who are served with this

        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff’s counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.      account numbers;

  ii.      current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants’ Financial Accounts;

  v.       any and all deposits and withdrawal during the previous year from each and every

           of Defendants’ Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements;

 vi.       any and all wire transfers into each and every of Defendants’ Financial Accounts



                                              11
         Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 12 of 15




               during the previous year, including, but not limited to, documents sufficient to show

               the identity of the destination of the transferred funds, the identity of the

               beneficiary’s bank and the beneficiary’s account number;

        vii.   any and all User Accounts and account details, including, without limitation,

               identifying information and account numbers for any and all User Accounts that

               Defendants have ever had and/or currently maintain;

       viii.   the identities, location and contact information, including any and all e-mail

               addresses, of Defendants, their respective officers, employees, agents, servants and

               all persons in active concert or participation with any of them;

        ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts, a full

               accounting of Defendants’ sales history and listing history under such accounts,

               and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

               and

         x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the Socket Shelf Mark

               and/or Socket Shelf Works and/or marks or artwork that are confusingly or

               substantially similar to, identical to and constitute a counterfeiting and/or

               infringement of the Socket Shelf Mark and/or Socket Shelf Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or



                                                12
      Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 13 of 15




control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

       i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account numbers

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers;

      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

     iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

     iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Socket Shelf Mark and/or Socket Shelf

               Works and/or marks or artwork that are confusingly or substantially similar to,

               identical to and constitute an infringement of the Socket Shelf Mark and/or Socket

               Shelf Works.



                                                13
     Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 14 of 15




4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through    a   specific   page    dedicated   to   this   Lawsuit   accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses as identified by Alibaba pursuant to

       Paragraph V(C) of the TRO or may otherwise be determined; or

   b) delivery of a message to Defendants through the same means that Plaintiff’s agents

       have previously communicated with Defendants, namely the system for

       communications established by the Third Party Service Providers on their respective

       platforms and providing a link to a secure website (such as NutStore or a large mail

       link created through Rmail.com) where each Defendant will be able to download PDF

       copies of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants through the

   pendency of this action.

6. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

7. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.



                                             14
        Case 1:20-cv-08405-AT Document 24 Filed 11/16/20 Page 15 of 15




   8. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.

SO ORDERED.

Dated: November 16, 2020, at 5:00 p.m.
       New York, New York




                                                15
